[Cite as State ex rel. Corbin v. Saffold, 2014-Ohio-1524.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100949



                              STATE OF OHIO, EX REL.
                                 ROBERT CORBIN

                                                             RELATOR

                                                       vs.

                               HONORABLE SHIRLEY
                               STRICKLAND SAFFOLD
                                                             RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                       Writs of Mandamus, Procedendo, and Habeas Corpus
                                      Motion No. 472631
                                      Order No. 473487

        RELEASE DATE: April 8, 2014
FOR RELATOR

Robert Corbin, pro se
No. 644-633, T.C.C.
P.O. Box 901
Leavittsburg, Ohio 44430

Robert Corbin, pro se
707 East 115th Street
Cleveland, Ohio 44108-000


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

       {¶1} On January 30, 2014, the relator, Robert Corbin, commenced this

extraordinary writ action, which he characterized as a complaint for mandamus, against

the respondent, Judge Shirley Strickland Saffold.      Corbin alternatively seeks to compel

the judge to rule on a postconviction relief petition or to resolve a motion for jail-time

credit or to obtain his release from prison pursuant to habeas corpus. On February 25,

2014, the respondent judge moved for summary judgment on the grounds of pleading

defects and mootness.      Corbin did not file a timely response.        For the following

reasons, this court grants the motion for summary judgment and denies the application for

an extraordinary writ.

       {¶2} In     the   underlying   case,   State   v.   Corbin,   Cuyahoga     C.P.   No.

CR-12-569929-A, Corbin pleaded guilty to breaking and entering, and on September 30,

2013, the trial judge sentenced him to 12 months in prison.           In the corresponding

October 2, 2013 journal entry, the trial judge did not award any jail-time credit.       The

docket for the underlying case shows that Corbin filed motions for jail-time credit on

November 12, 2013, and January 31, 2014.            The trial judge did not rule on these

motions, and Corbin commenced the present writ action.

       {¶3} In the complaint, Corbin avers that he filed a R.C. 2953.21 postconviction

relief petition on January 10, 2014. The docket shows no filing on that date and no

postconviction relief petition.   Corbin further states that he has a clear, legal right to a

ruling, that the judge has a clear, legal duty to rule on the motion, and that there is no
adequate remedy at law.1       For relief he asks that this court “issue a procedendo against

respondent granting the mandamus action herein * * *.” Next, Corbin requests relief in

habeas corpus.    He asserts that he is entitled to nine-and-a-half months jail-time credit,

and if that time was credited, his sentence would have expired weeks ago.

       {¶4} The judge’s summary judgment motion argues that Corbin seeks to compel

a ruling on his motion for jail-time credit and that the mandamus action is moot because

the judge ruled on that motion. Attached to the judge’s dispositive motion is a copy of a

certified February 11, 2014 journal entry stating: “Motion of defendant for credit for time

served is granted.”    Normally, a ruling that does not specify the number of jail-time

credit days does not resolve the subject motion.      State ex rel. Corder v. Wilson, 68 Ohio

App.3d 567, 589 N.E.2d 113 (10th Dist.1991), and Ohio Adm.Code 5120-2-04(B).

       {¶5} However, in this case, it appears that the ruling rendered this case moot.

An internet search of the Ohio Department of Rehabilitation and Correction’s website on



       1  The requisites for mandamus are well established: (1) the relator must have a clear
legal right to the requested relief, (2) the respondent must have a clear legal duty to perform
the requested relief, and (3) there must be no adequate remedy at law. Additionally, although
mandamus may be used to compel a court to exercise judgment or to discharge a function, it
may not control judicial discretion, even if that discretion is grossly abused. State ex rel. Ney
v. Niehaus, 33 Ohio St.3d 118, 515 N.E.2d 914 (1987). Furthermore, mandamus is not a
substitute for appeal. State ex rel. Pressley v. Indus. Comm. of Ohio, 11 Ohio St.2d 141, 228
N.E.2d 631 (1967), paragraph three of the syllabus. Thus, mandamus does not lie to correct
errors and procedural irregularities in the course of a case. State ex rel. Jerninghan v.
Gaughan, 8th Dist. Cuyahoga No. 67787, 1994 Ohio App. LEXIS 6227 (Sept. 26, 1994).
Moreover, mandamus is an extraordinary remedy that is to be exercised with caution and only
when the right is clear. It should not issue in doubtful cases. State ex rel. Taylor v. Glasser,
50 Ohio St.2d 165, 364 N.E.2d 1 (1977).
February 4, 2014, showed that Robert Corbin was imprisoned at the Trumbull

Correctional Institution and that his term expired on September 24, 2014.      A search of

the same website on March 21, 2014, showed that there were no records for Robert

Corbin; he had been released.    Therefore, Corbin has received his desired relief, a ruling

on his motion and his release from prison. This matter is moot.

       {¶6} Additionally, to the extent that Corbin endeavored to state a habeas corpus

claim, his petition was defective.   R.C. 2725.04(D) requires a habeas corpus petitioner to

include a copy of the commitment or cause of detention; Corbin did not fulfill this

requirement.     Moreover, in a habeas corpus action, the proper respondent is the

individual who has actual custody of the inmate, not the sentencing judge. Corbin failed

to name the proper respondent.       Boyd v. McGinty, 8th Dist. Cuyahoga No. 84476,

2004-Ohio-2704.

       {¶7} Corbin also did not comply with R.C. 2969.25(C), which requires that an

inmate file a certified statement from his prison cashier setting forth the balance in his

private account for each of the preceding six months.     This also is sufficient reason to

deny the writ, deny indigency status, and assess costs against the relator.    State ex rel.

Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842; State ex rel.

Hunter v. Cuyahoga Cty. Court of Common Pleas, 88 Ohio St.3d 176, 2000-Ohio-285,

724 N.E.2d 420; and Hazel v. Knab, 130 Ohio St.3d 22, 2011-Ohio-4608, 955 N.E.2d

378.
       {¶8} Accordingly, this court grants the respondent’s motion for summary

judgment and denies the application for an extraordinary writ.         Relator to pay costs.

This court directs the clerk of court to serve all parties notice of this judgment and its date

of entry upon the journal as required by Civ.R. 58(B).

       {¶9} Writ denied.


____________________________________________
MARY J. BOYLE, ADMINISTRATIVE JUDGE

EILEEN A. GALLAGHER, J., and
MARY EILEEN KILBANE, J., CONCUR